10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:18-cv-07354-WHA Document 188-22 Filed 12/12/19 ' Page 1 of 2

Amanda L. Groves (SBN: 187216)
agroves@winston.com

Morgan E. Stewart (SBN: 321611)
mstewart@winston.com
WINSTON & STRAWN LLP

101 California Street, 35th Floor
San Francisco, CA 94111-5802
Telephone: (415) 591-1000
Facsimile: (415) 591-1400

Kobi K. Brinson (Admitted pro hac vice)
kbrinson@winston.com

Stacie C. Knight (Admitted pro hac vice)
sknight@winston.com

WINSTON & STRAWN LLP

300 South Tryon Street, 16th Floor
Charlotte, NC 28202

Telephone: (704) 350-7700

Facsimile: (704) 350-7800

Attorneys for Defendant
WELLS FARGO BANK, N.A.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

ALICIA HERNANDEZ, et al., individually and

on behalf of all others similarly situated,

Plaintiffs,
Vv.

WELLS FARGO & COMPANY and WELLS

FARGO BANK, N.A.,

Defendants

 

 

No. 3:18-cv-07354 WHA

DECLARATION OF ROBERT
FERGUSON IN SUPPORT OF
DEFENDANT WELLS FARGO BANK,
N.A.’S OPPOSITION TO PLAINTIFFS’
RENEWED MOTION FOR CLASS
CERTIFICATION

 

 

 

DECLARATION OF ROBERT FERGUSON ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
CASE NO. 3:18-cV-07354 WHA

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07354-WHA Document 188-22 Filed 12/12/19 Page 2 of 2

I, Robert Ferguson, hereby declare:

1. Tam a Loan Administration Manager for Wells Fargo Home Mortgage, which is a
division of Wells Fargo Bank, N.A. I have worked for Wells F argo Home Mortgage for
approximately 16 years. My job responsibilities include leading the employees responsible for
working with in-house and outside counsel on litigated matters, to review documents and to verify
discovery responses. I also appear on behalf of Wells Fargo at settlement conferences, mediations,
depositions, and trials. Except where otherwise indicated, I have personal knowledge of the matters
set forth below and could and would testify competently thereto.

2. During, and in the aftermath of, the 2008 economic crisis, Wells Fargo was faced with
a significant increase in demand for loss mitigation, which included loan modifications.

3. Based upon my review of records kept in the normal course of business, from 2010 to
2018, Wells Fargo considered and decisioned approximately 2.9 million loan modification
applications. Of those, Wells Fargo approved more than 1.6 million permanent loan modifications.

4. Of the fifteen named Plaintiffs who filed the Second Amended Complaint in this
lawsuit, all but four (two individual borrowers and two co-borrowers) pursued individual mediations
with Wells Fargo to seek additional compensation beyond the proactive remediation checks that
were sent to each Plaintiff when Wells Fargo informed them of the erroneous trial modification
decisions.

5. A true and correct copy of a (redacted) chart showing information in Wells Fargo’s
records regarding borrowers potentially impacted by the calculation error at issue here as of is
attached hereto as Exhibit A.

6. True and correct copies of the named Plaintiffs’ security instruments, which Wells
Fargo keeps in the ordinary course of business, are attached hereto as Exhibits B.

I declare under penalty of perjury under the laws of the United States that the foregoing is

 

true and correct. Executed this 10th day of December 2019. + C A
TA» boy of a a
EV BtIL- —-. Mey 1 |
Robert Ferguson f

Loan Administration Manager;
Assistant Vice President

1

DECLARATION OF ROBERT FERGUSON ISO OPPOSITION TO RENEWED MOTION FOR CLASS CERTIFICATION
CASE No. 3:18-CVv-07354 WHA

 
